Filed 1/2/15 In re Francisco B. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re FRANCISCO B., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                             F069561

         Plaintiff and Respondent,                                         (Super. Ct. No. JJD064628)

                   v.
                                                                                     OPINION
FRANCISCO B.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Franson, J., and Peña, J.
                                   INTRODUCTION
       On May 14, 2014, appellant Francisco B. was returned to Tulare County for a
reentry/disposition hearing after being paroled from the Department of Corrections and
Rehabilitation, Division of Juvenile Justice (DJJ). Appellant was placed on probation
under the supervision of the probation department upon various terms and conditions.
Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende). We affirm the orders of the juvenile court.
                              FACTS AND PROCEEDINGS
       In 2010, when appellant was 13 years old, he admitted to five counts of a forcible
lewd act on a child under age 14 (Pen. Code, § 288, subd. (b)(1)).1 Each of the five
counts alleged that appellant’s adult sentence would be 15 years to life (§ 667.61, subd.
(b)). Four of the counts alleged appellant committed substantial sexual conduct
(§ 1203.066, subd. (a)(8)).
       Appellant was 12 years old when he offended. Appellant and an accomplice
groomed two female victims. One of his victims was only nine years old. Appellant and
his juvenile accomplice held one of the victims’ wrists together, covered her mouth, and
took turns fondling and attempting to sodomize her. Appellant admitted sodomizing both
victims and raping one of them. Appellant threatened to kill the victims’ dog if they told
anyone about the abuse.
       The DJJ discharge report indicated that appellant had relatives in Southern
California who lived in a gang-free neighborhood and were willing to house appellant.
This was an important consideration because the victims still lived next door to
appellant’s parents. DJJ recommended appellant be randomly drug tested because he had
an extensive history of using drugs and that he remain in sex offender counseling.




1      Unless otherwise designated, statutory references are to the Penal Code.


                                             2
Although appellant had a past affiliation with a gang, DJJ reported that he had not
displayed or promoted gang affiliations while incarcerated in DJJ.
       Appellant attended a weekly sexual behavior treatment program and was in stage
six of a seven-stage program focusing on reentry planning. Appellant was working on a
comprehensive relapse prevention plan and solidifying his placement and educational
goals. Appellant actively participated in group, presented his assignments in a thorough
and insightful manner, and had learned about family dynamics and the effect of himself
being a molestation victim. Appellant had earned 150.5 units toward high school
graduation and maintained a grade point average of 3.08. Appellant struggled with
vocabulary, but had a good work ethic. Appellant successfully completed all treatment
required of him.
       DJJ recommended appellant continue regular visits with his family, complete high
school, attend school regularly and complete all assigned work, develop positive skills in
place of using illicit substances, and continue working on the positive coping skills he
had developed. Other standard conditions of probation were recommended by DJJ. DJJ
recommended appellant’s discharge into the community under the supervision of the
local probation department. The probation department recommended that appellant’s
plan from DJJ be accepted.
       Among the recommended conditions of probation by the probation department
were that appellant be placed on a GPS monitor, register pursuant to section 290.008, and
submit a buccal swab for DNA. The probation department recommended that appellant
not possess pornographic material, weapons, alcohol, and controlled substances unless he
had a prescription. There was a further recommendation that appellant be permitted to
reside with his relatives in Southern California.
       At the release/disposition hearing, the juvenile court ordered appellant on a GPS
monitor. The court permitted appellant to reside with his relatives in Southern California.
The court found appellant’s total aggregate term of commitment was 75 years, with credit


                                             3
of 1,514 days for time served. Appellant was continued as a ward of the court, ordered to
register as a sex offender, and ordered to provide a DNA sample.
       The above noted recommendations by the probation department of things
appellant was not to possess were ordered as conditions of appellant’s probation, as well
as prohibition on possession of knives, firearms, weapons, fireworks, explosives, or
chemicals that could produce explosives. Appellant was ordered to participate in
individual, group, or family counseling as directed by the probation officer. Appellant
was further ordered to submit to random chemical testing of his blood, breath, urine, or
saliva at the direction of the probation officer.
       Appellant was ordered on a curfew unless with a parent or legal guardian and to
remain 100 yards away from the victims and their family’s residence. Appellant was
further ordered not to associate or affiliate with known gang members and not to acquire
gang-related tattoos. Appellant was also placed on a search condition of his person,
vehicle, and residence.
                                APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) By letter on October 8, 2014, we
invited appellant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                       DISPOSITION
       The orders of the juvenile court are affirmed.




                                               4